In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00167-CV
     ___________________________

    DRUE ALLEN HOLLIS, Appellant

                    V.

PROPATH ASSOCIATES, PLLC, Appellee



  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-301866-18


     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Drue Allen Hollis sued numerous defendants in the underlying

cause, including appellee ProPath Associates, PLLC. ProPath filed two motions to

dismiss Hollis’s claims against it: one under the Texas Citizens Participation Act

(TCPA) and the other under rule 91a of the Texas Rules of Civil Procedure. On

May 2, 2019, the trial court granted both motions and dismissed Hollis’s claims

against ProPath. Hollis attempts to appeal from this order.

      On May 16, 2019, we sent Hollis notice that we were concerned whether we

have jurisdiction over this appeal because the trial court’s May 2, 2019 order did not

appear to be a final judgment or an appealable interlocutory order. We further stated

that we would dismiss this appeal for want of jurisdiction unless we received a

response by May 28, 2019, that showed grounds for continuing it. We have not

received any response.

      We have jurisdiction to consider appeals only from final judgments or from

interlocutory orders made immediately appealable by statute. See Bally Total Fitness

Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Lehman v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). A final judgment is one that disposes of every pending claim

and party. See Lehman, 39 S.W.3d at 205. Hollis sued numerous defendants in the

underlying cause, but the order he attempts to appeal here dismisses only his claims

against ProPath. It therefore does not dispose of every pending claim and party and

thus is not a final judgment. See id. Additionally, orders granting a TCPA motion to
                                          2
dismiss or granting a rule 91a motion to dismiss are not appealable interlocutory

orders. See Gause v. Triumph Hosp. of N. Houston, L.P., No. 14-18-00723-CV, 2018 WL
6217412, at *1 (Tex. App.—Houston [14th Dist.] Nov. 29, 2018, no pet.) (per curiam)

(mem. op.) (observing that no statute authorizes an interlocutory appeal from an

order granting a rule 91a motion to dismiss); Flynn v. Gorman, No. 02-16-00131-CV,

2016 WL 4699198, at *1 (Tex. App.—Fort Worth Sept. 8, 2016, no pet.) (per curiam)

(mem. op.) (holding that an order granting a TCPA motion to dismiss is not an

appealable interlocutory order).

      Because the order from which Hollis attempts to appeal is not a final judgment

or an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 43.2(f).

                                                    Per Curiam

Delivered: July 11, 2019




                                          3